Howry, Judge,
concurring:
I concur in the foregoing opinion, and add that while in some cases conclusions by the court have been stated to the effect that the particular claim reported upon was equitable “in the sense that the Government had received a benefit,” the qualifying clause clearly indicated that the purpose was not to define the claim as legal or equitable in the juridicial sense.
*630It has been the purpose and practice of the court to observe the line of demarcation between claims wbicb are legal or equitable in tbe juridical sense and those which as regards their merit must be determined by the legislative branch.